DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/23/2022 and 3/18/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 1/24/2022 has been entered and thus claims 1-18 are currently pending in this application.  	The amendment to the title, abstract and specification overcomes the previous title, abstract and specification objections, therefore the objections are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




“wherein an orthographic projection of the first reflective layer on the transparent substrate is prevented from mutually overlapping on another orthographic projection of the second reflective layer on the transparent substrate.” However, according to the fig. 1 of the publication of the instant application, an orthographic projection of the first reflective layer (23) on the transparent substrate (10) is mutually overlapping on another orthographic projection of the second reflective layer (35) on the transparent substrate (6) since the second reflective layer spans the entire length of the transparent substrate.  	For examination purposes, the underlined limitation is being interpreted similar to that of claim 6 i.e. “wherein an orthographic projection of the first reflective layer on the transparent substrate is prevented from mutually overlapping on another orthographic projection of the the second thin film transistor on the transparent substrate.” Correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinta et al. US PGPub. 2014/0247200.
 	Regarding claim 9, Jinta teaches an organic light-emitting diode display (10K, fig. 24) [0162], comprising:
 	a transparent substrate (9, fig. 24) [0069] comprising a first(top) side (hereinafter called 9t) and a second (bottom) side (hereinafter called 9b) opposite to the first side (9t);  	a top emission-type light-emitting device (2K, fig. 24) [0162] comprising a first thin film transistor (501/503/505, fig. 24 similar to DRTr transistor of fig. 4) [0070] and a first organic light-emitting diode layer (514 of fig. 24, similar to 214 of fig. 23) [0070], wherein the first thin film transistor (501/503/505) is disposed on the first side (9t) of the transparent substrate (9), and the first thin film transistor (501/503/505) is disposed between the transparent substrate (9) and the first organic light-emitting diode layer (514); and  	a bottom emission-type light-emitting device (3K, fig. 24) [0162] comprising a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jinta et al. US PGPub. 2014/0247200 in view of Kim US PGPub. 2016/0315283. 	Regarding claim 1, Jinta teaches an organic light-emitting diode display (10K, fig. 24) [0162], comprising: 	a transparent substrate (9, fig. 24) [0069] comprising a first (top) side (hereinafter called 9t) and a second (bottom) side (hereinafter called 9b) opposite to the first side (9t);  	a top emission-type light-emitting device (2K, fig. 24) [0162] comprising:  	a first thin film transistor (501/503/505, fig. 24 similar to DRTr transistor of fig. 4) [0070] disposed on the first side (9t) of the transparent substrate (9); .
 	Regarding claim 2, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 1, wherein a light emission direction (display surface side, fig. 24) of the top emission-type light-emitting device (2K) is the same as that of the bottom emission-type light-emitting device (3K) (Jinta et al., fig. 24). 	Regarding claim 3, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 1, wherein the first reflective layer (127, fig. 6) serves as an anode [0103] of the top emission-type light-emitting device (120), and the first transparent conductive layer (129) serves as a cathode [0103] of the top emission-type light-emitting device (120) (Kim, fig. 6, [0103]).
 	Regarding claim 4, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 1, further comprising a plurality (see fig. 24 of Jinta) of top emission-type light-emitting devices (2K) and a first pixel definition layer (513, fig. 24 similar to 213 of fig. 23) [0071] disposed between two adjacent top emission-type light-emitting devices (2K) (Jinta et al., fig. 24).
 	Regarding claim 5, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 1, wherein the second transparent conductive layer (227, fig. 6) serves as an anode [0107],[0100] of the bottom emission-type light-emitting device (220, fig. 6), and the second reflective layer (229, fig. 6) serves as a cathode [0110] of the bottom emission-type light-emitting device (220) (Kim, fig. 6).


    PNG
    media_image1.png
    951
    1307
    media_image1.png
    Greyscale
                                                                                          Examiner’s Fig. 1.

 	Regarding claim 7, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 1, further comprising a plurality (see fig. 24 of Jinta) of bottom emission-type light-emitting devices (3K) and a second pixel definition layer 
 	Regarding claim 8, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 1, wherein an orthographic projection of the first reflective layer on the transparent substrate (9) is prevented from mutually (completely) overlapping on another orthographic projection of the the second thin film transistor (601/603/605) on the transparent substrate (9) (see examiner’s fig. 2) (Jinta et al., fig. 24)
    PNG
    media_image2.png
    951
    1307
    media_image2.png
    Greyscale
 	                                      Examiner’s fig. 2

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jinta et al. US PGPub. 2014/0247200 as applied to claim 9 above and further in view of Kim US PGPub. 2016/0315283.

 	Regarding claim 11, Jinta teaches the organic light-emitting diode display as claimed in claim 9, wherein the top emission-type light-emitting device (2K) further comprises: a first passivation layer (511 of fig. 24, similar to 211, fig. 23) [0071] disposed on the first thin film transistor (501/503/505);  	a first layer (512, fig. 24) disposed on the first passivation layer (511) and electrically connected to the first thin film transistor (501/503/505), wherein the first organic light-emitting diode layer (514) is disposed on the first layer (512); and 
a first conductive layer (515, fig. 24) disposed on the first organic light-emitting diode layer (514) (Jinta et al., fig. 24).
 	Although Jinta teaches the top-emission type (2K), Jinta fails to disclose, for the embodiment of fig. 24, the top emission-type light-emitting device (2K) wherein the first layer (512) is a first reflective layer, the and the first conductive layer (515) is a first transparent conductive layer. 	However, Kim teaches an organic light-emitting diode display (fig. 6) comprising a top emission-type light-emitting device (120, fig. 6) [0078] wherein the first layer (127, fig. 6) is a first reflective layer [0103], the and the first conductive layer (129, fig. 6) is a first transparent conductive layer [0103] (Kim, fig. 6). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Jinta and Kim by using the 
 	Regarding claim 12, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 11, wherein the first reflective layer (127, fig. 6) serves as an anode [0103] of the top emission-type light-emitting device (120), and the first transparent conductive layer (129) serves as a cathode [0103] of the top emission-type light-emitting device (120) (Kim, fig. 6, [0103]).
 	Regarding claim 13, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 11, further comprising a plurality (see fig. 24 of Jinta) of top emission-type light-emitting devices (2K) and a first pixel definition layer (513, fig. 24 similar to 213 of fig. 23) [0071] disposed between two adjacent top emission-type light-emitting devices (2K) (Jinta et al., fig. 24).
 	Regarding claim 14, Jinta teaches the organic light-emitting diode display as claimed in claim 9, wherein the bottom emission-type light-emitting device (3K) further comprises: a second passivation layer (611 of fig. 24, similar to 311, fig. 23) [0074] disposed on the second thin film transistor (601/603/605); a second conductive layer (612, fig. 24) disposed on the second passivation layer (611) and electrically connected to the second thin film transistor (601/603/605), wherein the second organic light-emitting diode layer (614) is disposed on the second conductive layer (612); and a 
 	Regarding claim 15, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 14, wherein the second transparent conductive layer (227, fig. 6) serves as an anode [0107], [0100] of the bottom emission-type light-emitting device (220), and the second reflective layer (229, fig. 6) serves as a cathode [0110] of the bottom emission-type light-emitting device (220) (Kim, fig. 6).
 	Regarding claim 17, Jinta in view of Kim teaches the organic light-emitting diode display as claimed in claim 14, further comprising a plurality (see fig. 24 of Jinta) of bottom emission-type light-emitting devices (3K) and a second pixel definition layer (613, fig. 24 similar to 313 of fig. 23) [0074] disposed between two adjacent bottom emission-type light-emitting devices (3K) (Jinta et al., fig. 24). 	Regarding claim 18, Jinta teaches the organic light-emitting diode display as claimed in claim 9, wherein an orthographic projection of the first layer (512) on the transparent substrate (9) is prevented from mutually (completely) overlapping on another orthographic projection of the the second thin film transistor (601/603/605) on the transparent substrate (9) (see examiner’s fig. 2) (Jinta et al., fig. 24). 	But Jinta fails to teach wherein the top emission-type light-emitting device (2K) further comprises a first layer (512) is a first reflective layer, and the bottom emission-type light-emitting device (3K) further comprises a second layer (615) is a second reflective layer. 	However, Kim teaches an organic light-emitting diode display (fig. 6) comprising a top emission-type light-emitting device (120, fig. 6) [0078] wherein the first layer (127, .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892